Citation Nr: 1309857	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  09-27 515	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION


The Veteran reported over 20 years of active service between August 1953 and August 1974.
This matter originally came to the Board of Veterans' Appeals (Board) from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal currently resides with the RO in Montgomery, Alabama.  The case was remanded by the Board in September 2012 to the RO to obtain an addendum to the November 2007 VA audiological examination report.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2007, the RO provided the Veteran with a VA examination to obtain a medical opinion as to the relationship between his current bilateral hearing loss and his military service.  However, the Board noted in its September 2012 remand that the medical opinion provided by the examiner was inadequate because the examiner improperly relied on the negative audiological examinations found in the service treatment records as the basis for the opinion and not the medical question of whether bilateral hearing loss is related to service and because the examiner applied the wrong legal standard.  Although the February 2013 Supplemental Statement of the Case indicates that a VA addendum opinion was obtained on October 4, 2012, the only evaluation report of record after the Board remand is a copy of the November 2007 VA evaluation report.  

The Courts have held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As there is no additional VA opinion of record, it is unclear whether the RO adequately complied with the terms of the Board's September 2012.  Id.  Consequently, another remand of this case for additional development is warranted.
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC must determine whether an addendum to the November 2007 evaluation was obtained in October 2012 and, if so, associate this report with the case.  If it is determined that no October 2012 addendum is available, an addendum to the November 2007 VA examination will be obtained either from the same examiner, if available, or from another qualified examiner.  The claims file will be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a. Is it at least as likely as not (50 percent probability or more) that the Veteran's current hearing loss in either ear was caused by his active duty or has continued since service?

b. Is it at least as likely as not (50 percent probability or more) that the Veteran's hearing loss in either ear manifested itself to a compensable degree in the first post-service year?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his hearing loss (i.e., difficulty hearing people talk) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis; and the fact that his DD 214s document the fact that he worked in an occupation that had a great deal of noise exposure (i.e., truck driver). 

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

2.  The RO/AMC will thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the  Veteran and his representative will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefit, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

